Citation Nr: 1819690	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to tactical herbicides, or in the alternative, as due to exposure to methyl ethyl ketone (MEK) or toluene.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to tactical herbicides, or in the alternative, as due to exposure to MEK or toluene.

3.  Entitlement to service connection for chronic lymphocytic leukemia (CLL)/small lymphocytic lymphoma (SLL), to include as due to exposure to tactical herbicides, or in the alternative, as due to exposure to MEK or toluene.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1972 and from June 1976 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  These claims were subsequently denied in a July 2011 rating decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2016.  A transcript of that hearing is of record.  

These matters were previously before the Board in July 2016, December 2016, and October 2017, when they were remanded for additional development.  The matters have been returned for appellate consideration.

In a July 2015 notice of disagreement, the Veteran seemed to raise the issues of entitlement to service connection for a kidney stone, entitlement to an increased evaluation for colonic polyps status post excision, and whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and diverticulitis.   As these issues have been raised by the record but not adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's diabetes mellitus is etiologically related to service.

2.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's non-Hodgkin's lymphoma is etiologically related to service.

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's CLL/SLL is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as secondary to herbicide agent exposure and MEK or toluene, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide agent exposure and MEK or toluene, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for CLL/SLL, to include as secondary to herbicide agent exposure and MEK or toluene, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017). The Board also finds that there has been compliance with the Board's prior remand directives.

The Veteran contends that his diabetes mellitus, non-Hodgkin's lymphoma, and CLL/SLL are all caused by in-service exposure to herbicide agents or MEK.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To prevail on a direct-incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a presumptive basis for certain disabilities, including ischemic heart disease, resulting from exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The Veteran's service treatment records (STRs) do not indicate that the Veteran had diabetes mellitus, non-Hodgkin's lymphoma, or SLL/CLL in service.  The Veteran has not argued his symptoms for these disabilities began in service.  Therefore, the Board will concentrate on the theories of entitlement put forward by the Veteran - namely, exposure to herbicide agents in service, and exposure to MEK in service.

A veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had military service in Vietnam qualifying him for presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 38 U.S.C.A. § 101(29)(A).  The term "inland waterways" is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual states that inland waterways are fresh water rivers, streams, canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.c.; VBA Manual M21-1, IV.ii.2.C.3.m.  

The Veteran served on the U.S.S. Coral and he does not contend that he set foot on the landmass of Vietnam or that he entered the inland waterways of Vietnam.  Additionally, the U.S.S. Coral is not listed as a vessel associated with exposure to herbicide agents, including by traveling in inland waterways.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (last updated January 2018).

The Veteran contends that he was exposed to herbicide agents in service because he would regularly tie down aircraft that had flown over the Republic of Vietnam, low enough that they had foliage in the landing gear that the Veteran and others would wash off.  In this case, the Veteran does not contend that he had direct contact with a substance that he knew to be herbicide agents, but rather argues that it makes sense that the aircraft he secured were covered in herbicide agents because they flew so low that they skimmed the treetops in the Republic of Vietnam.  

Unfortunately, the Joint Services Records Research Commission (JSRRC) found in a May 2009 memorandum of record that they cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The only aircraft that one can use as the basis to presume exposure to herbicide agents are C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  The Veteran specified that he worked on 86 Intruders, with no mention of C-123 aircraft.  The Board recognizes the Veteran's argument that since the planes flew low enough to make contact with the treetops and even had foliage in the landing gear, he believes they also had contact with herbicide agents.  However, as indicated by the May 2009 memorandum, VA regulations do not support a finding that contact with an object that was present in the Republic of Vietnam, including equipment or foliage, is sufficient to find exposure to herbicide agents.  The Board recognizes the Veteran's sincere belief that he was exposed to herbicide agents, but cannot find direct exposure based upon speculation that the aircraft would have been coated with herbicide agent. 

A September 2016 letter from the Veteran's private physician stated that the physician believed that the Veteran was exposed to herbicide agents and/or MEK because he is the only one in his family with B-cell cancer.  However, the physician is not competent to determine whether herbicide agents were present on the aircraft in question, and while the Board recognizes the physician's sincere belief, it cannot afford that belief probative weight.  The fact that the Veteran has disabilities that are presumptively related to herbicide agents is not evidence that exposure to herbicide agents occurred.  

Because the Board cannot find that the Veteran was exposed to herbicide agents in service, there is no need to discuss whether the disabilities on appeal are etiologically related to herbicide agents.  The Board next addresses the Veteran's contention that his diabetes mellitus, non-Hodgkin's lymphoma, and CLL/SLL was caused by exposure to MEK in service.  The Veteran contends that he used MEK to take the paint off aircraft and do different scenario paintings on them between 1976-1980.  The Veteran testified that he felt dizzy sometimes, and that he believes that MEK is a carcinogen.  

A September 2016 letter from the Veteran's private physician stated that the Veteran's diabetes and B-cell cancers fall into the lists provided in the studies of Agent Orange and MEK, and that the physician believed that the Veteran had been subjected to one or both of these agents.  It is unclear to the Board which list the physician refers to regarding MEK.  It appears that the physician may be improperly applying the list of diseases associated with exposure to herbicide agents in 38 C.F.R. § 3.309(e) to MEK.  The Board notes that the physician does not opine that Veteran's disabilities were at least as likely as not caused by MEK, but rather that his disabilities are on a list.  Another September 2016 letter from a private physician opines that the physician feels the Veteran could have developed CLL/SLL cancers from exposure to either herbicide agents or MEK, and that it is very possible that MEK or herbicide agent exposures are responsible for his chancers.  This opinion is too speculative to meet the standard of whether it is at least as likely as not that the Veteran's disabilities are etiologically related to service.  

In May 2017, the Veteran submitted a fact sheet about 2-butanone.  According to this article, the Department of Health and Human Services, the International Agency for Research on Cancer, and the Environmental Protection Agency have not [emphasis added] classified 2-butanone as to its human carcinogenicity.  The article also noted that two studies of workers exposed to 2-butanone did not [emphasis added] find an increase in cancer.  This article is of less probative value than an examination that considers the specifics of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-17  (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  

A January 2017 VA examination found it was less likely as not that the Veteran's diabetes mellitus was incurred in or caused by exposure to MEK or other chemicals during service.  The examiner discussed the major risks for diabetes mellitus, and stated that MEK has no listed toxicities, even in large quantities, that would cause diabetes mellitus, type II.  Another January 2017 examination report contained negative opinions for CLL/SLL.  The examiner stated that despite a few reports of an excess risk of CLL among farmers, those with benzene and heavy solvent exposure, rubber manufacturing workers, or those with multiple episodes of pneumonia, these associations have not been proven.  The examiner found that there are no clearly discernible occupational or environmental risk factors that predispose to CLL/SLL.  The examiner concluded that it is less likely as not that the Veteran's CLL/SLL was incurred in or caused by exposure to MEK or other chemicals during service.  

Another medical opinion was obtained in November 2017.  This clinician discussed the article about 2-butanone submitted by the Veteran, and concluded that long-term effects such as lymphoma or diabetes are unlikely to result from exposure to 2-butanone.  The clinician noted that 2-butanone has not been classified as to its human carcinogenicity by the Department of Health and Human Services, the International Agency for Research on Cancer, and the Environmental Protection Agency, that two studies of workers exposed to 2-butanone and other chemicals did not find an increase in cancer, and that no animal studies are available that examine the potential for 2-butanone to cause cancer.  The clinician opined that since it is metabolized and eliminated rapidly from the body, 2-butanone has not been shown to cause either cancer (including non-Hodgkin's lymphoma and CLL/SLL) or diabetes.  The clinician found that chronic toluene toxicity causes neurologic, liver, and renal abnormalities, but is not a carcinogen and does not cause diabetes.  The clinician concluded that it is less likely as not that the Veteran's diabetes, non-Hodgkin's lymphoma, and/or CLL/SLL are related to the Veteran's active duty service, including any exposure to MEK or toluene.

The most probative evidence or record is against a finding that the Veteran's diabetes mellitus, non-Hodgkin's lymphoma, and CLL/SLL are related to exposure to MEK in service.  The private medical opinion provides speculation that the Veteran's disabilities "could have" been developed because of service or "it is very possible" that they are due to service, which does not meet the standard of it is at least as likely as not.  The negative VA medical opinions use the correct standard, and are based upon a detailed rationale that incorporates the article submitted by the Veteran.  Therefore, the Board must conclude that it is less likely than not that the disabilities on appeal are etiologically related to exposure to MEK or toluene in service.

The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, non-Hodgkin's lymphoma, and CLL/SLL were caused by service, to include exposure to herbicide agents, MEK, or toluene.  There is no reasonable doubt to resolve in favor of the Veteran.  The Board must deny the claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to tactical herbicides, or in the alternative, as due to exposure to MEK or toluene, is denied.

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to tactical herbicides, or in the alternative, as due to exposure to MEK or toluene, is denied.

Entitlement to service connection for CLL/SLL to include as due to exposure to tactical herbicides, or in the alternative, as due to exposure to MEK or toluene is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


